Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 10, 2015

                                    No. 04-15-00488-CV

           CITY OF LEON VALLEY ECONOMIC DEVELOPMENT CORP.,
                                Appellant

                                              v.

                                       Larry LITTLE,
                                          Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-17823
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
        This appeal was abated for mediation on September 28, 2015. On November 3, 2015, the
mediator filed a report stating mediation was not successful. It is therefore ORDERED that this
appeal is REINSTATED on the docket of this court. Appellant’s brief must be filed in this court
no later than thirty days from the date of this order.




                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court